Electronically Filed
                                                        Supreme Court
                                                        SCAD-12-0000694
                                                        05-OCT-2012
                                                        08:51 AM



                        NO. SCAD-12-0000694


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        OFFICE OF THE DISCIPLINARY COUNSEL, Petitioner,


                                vs.


                  ALLISON L. JACOBS, Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 12-029-9045)


                ORDER IMPOSING INTERIM SUSPENSION

 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of the petition from the Office of


Disciplinary Counsel (ODC) for issuance of a reciprocal


discipline notice to Respondent Allison Jacobs, the memorandum,


affidavit, and exhibits appended thereto, ODC’s September 28,


2012 submission regarding service upon Jacobs, and the record, it


appears that, on November 14, 2011, the Connecticut Superior


Court of the Judicial District of New Haven suspended Respondent


Jacobs from the practice of law until further review, pursuant to


Section 2-42 of the Connecticut Practice Book, in light of


Respondent Jacob’s failure to timely respond to disciplinary


proceedings and for admitted misappropriations of client funds,

in violation of Rules 1.15, 8.1(2), 8.4(3) and 8.4(4) of the

Connecticut Rules of Professional Conduct.   It further appears

from the record that service upon Respondent Jacobs of this

court’s notice and order, entered pursuant to Rule 2.15 of the

Rules of the Supreme Court of the State of Hawai'i (RSCH), and

accompanying certified copy of the Connecticut order, was

complete upon mailing on August 15, 2012, pursuant to RSCH Rules

2.11(a) and 17(d)(1).   It also appears that Jacobs has not

responded to the notice and order by the 30-day deadline of

September 14, 2012, imposed by RSCH Rule 2.15(b).   Therefore,

reciprocal discipline, pursuant to RSCH Rule 2.15(c) and (d),

being authorized and justified,

          IT IS HEREBY ORDERED that Respondent Allison Jacobs is


placed on interim suspension, effective with the filing of this


order, until further order of this court, pursuant to RSCH Rules


2.15(c), 2.15(d) and 2.23.


          DATED: Honolulu, Hawai'i, October 5, 2012.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Simeon R. Acoba, Jr.


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack 





                                  2